Citation Nr: 0017239	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim of entitlement to service 
connection for adjustment disorder with mixed emotional 
features.  VA received the veteran's notice of disagreement 
in October 1996.  In November 1996, a statement of the case 
was issued, and VA received the veteran's substantive appeal 
and request for a personal hearing.  A personal hearing was 
conducted at the RO in April 1997.  The Board remanded this 
case in May 1998 for purposes of scheduling a requested 
hearing before a member of the Board.  In a May 1998 letter 
from the veteran, he stated that he did not wish to have a 
hearing, and that he was submitting additional evidence and 
waiving consideration of the Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1999).  In August 
1998, the Board remanded this case for further development. 

On May 3, 2000, the Board received additional evidence from 
the veteran accompanied by the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(1999). 

On May 10, 2000, the Board received the veteran's request for 
a personal hearing before a member of the Board.  A hearing 
was scheduled for June 2000, but the veteran was unable to 
appear due to illness and a statement was provided.  He did 
not request rescheduling of the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's bipolar disorder and obsessive-compulsive 
disorders existed prior to his entry into service, and were 
not aggravated during to service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 3.304, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Psychiatric disorders were not listed on a May 1988 pre-
commission examination report, but in an October 1988 report, 
the veteran offered a history which included depression or 
excessive worry.  In an April 2000 letter, it was noted that 
a copy of the veteran's January 1991 subscreen tests had been 
obtained.  The test results were within normal limits and did 
not suggest the presence of a psychiatric disorder.  

An August 1992 Medical Board report reflects the following 
diagnoses and conclusions: adjustment disorder with mixed 
emotional features, which did not exist prior to the 
veteran's entry into service; occupational problem that did 
not exist prior to entry into service; and avoidant and 
obsessive/compulsive personality traits, rule out disorder 
that existed prior to entry into service.  Limited duty and 
treatment were recommended.  It was estimated that the duty 
limitations would not aggravate the disability.  
Subsequently, he underwent group therapy.  

The May 1993 medical history report at the time of discharge 
from service reflects the veteran's report of depression or 
excessive worry, and it was further noted that he had 
attempted suicide in February 1992.  There was mention that 
there was no SI/HI, and that he had improved with group 
therapy.  Psychiatric disorders were not listed on the May 
1993 separation examination. 

Records from Dr. Mary St. John Gay dated from 1993 to 1996, 
reflect ongoing treatment for bipolar affective disorder with 
psychosis, depression, obsessive/compulsive disorder.  In 
disability reports completed in June and July 1996, Dr. St. 
John Gay indicated that the veteran's bipolar affective 
disorder began around December 1993. 

Abnormalities were not revealed on an MRI of the veteran's 
brain that was conducted in October 1995, and manic 
depression was diagnosed.  In November 1995, the veteran was 
hospitalized and treated for bipolar affective disorder and 
obsessive compulsive disorder.  It was noted that the 
condition was actually diagnosed in 1993, and that he had a 
history of obsessive thoughts dating back to his childhood 
and that he attempted suicide in the 1990s.  

A VA examination was conducted in August 1996.  The examiner 
acknowledged the review of the claims folder in the report, 
and noted that the veteran had been interviewed.  However, 
the interview was limited by the veteran's recent ECT which 
causes decreased memory for a short period of time, and that 
the records from Dr. St. John Gay were not available for 
review of medications and diagnoses.  It was noted that the 
ECT treatments for depression were administered by the 
Medical University of South Carolina by Dr. Mark Beal.  The 
VA examiner reported diagnoses of generalized anxiety 
disorder, obsessive-compulsive disorder, type I bipolar 
affective disorder, and personality disorder not otherwise 
specified (avoidant and obsessive-compulsive features). 

The examiner determined that the criteria for all disorders 
diagnosed were met around 9th grade, based on history given 
by veteran.  The examiner commented that Dr. St. John Gay's 
notes were needed to corroborate the data since the veteran 
was not able to provide significant details of his 
symptomatology.  However, based on the data available, the 
examiner determined that the veteran began having symptoms of 
general obsessive-compulsive disorder and bipolar affective 
disorder depressed mood in the 9th grade.  The examiner 
further determined that the veteran demonstrated symptoms of 
personality disorder at an early age, and that he had 
difficulties with interpersonal functioning in perceiving and 
interpreting himself and other people.  The examiner also 
mentioned that without the old records, it would be difficult 
to assess whether the movements veteran presented on 
examination were secondary to withdrawal dyskinesia as he 
reported.  The examiner felt that if the movements have 
always been present, then an examination would be needed to 
determine the presence of tics and rule out Tourette's 
disorder.  The examiner determined that the veteran would 
suffer more episodes of bipolar affective disorder and suffer 
worsening of obsessive-compulsive disorder and generalized 
anxiety disorder when placed in a situation of high stress.  

Essentially, the veteran contends that the diagnosis reached 
during service by the Medical Board was incorrect.  He 
contends that 7 months after service, he was diagnosed with 
bipolar disorder and obsessive compulsive disorder.  

In April 1997, the veteran testified that he did not have 
psychiatric problems prior to his entry into service, and 
outlined the following pre-service history: in his junior 
high school years, he spoke to his parents and priest about 
some religious conflicts he had been experiencing, and that 
this was later noted on examination; getting along with 
others and functioning at school was normal, with the usual 
problems of getting along with others and academic 
performance; received letters of recommendation in support of 
his admission into the Citadel; and was granted a top secret 
security clearance for a nuclear power program, which 
included passing a psychiatric examination.  He testified 
that his February 1992 suicide attempt was brought on by 
stress.  Initially, he was taken off of the ship and attended 
group therapy sessions and returned to the ship sometime 
later.  He was fine until the same symptoms recurred, and it 
was decided that he was to leave the ship again.  He was 
placed in the PFP program, but was permanently decertified 
after the second incident and disqualified from submarine 
duty given the Medical Board recommendation.  He opted to 
resign rather than be discharged due to medical reasons. 

A consultative examination was conducted in October 1997 by 
Dr. Richard Ellison.  Dr. Ellison diagnosed bipolar affective 
disorder by history and obsessive compulsive disorder.  Dr. 
Ellison noted that the veteran is well educated and had a 
professional career in the military but apparently 
decompensated under stress and developed symptoms of chronic 
mental illness which cost him his career.  Dr. Ellison 
further noted that in civilian life, the veteran has 
apparently suffered similar consequences of his mental 
illness because of his inability to cope with the demands of 
his profession and career.  He has been under treatment.   

By letter dated in June 1998, the veteran informed VA that he 
was awarded Social Security (SSA) disability benefits.  Of 
record is the 1998 SSA determination which granted benefits 
and noted the diagnoses of affective disorder and anxiety 
disorder.  

In August 1998, the Board remanded this case for further 
development.  One of the remand requests was for an 
examination since there were varied diagnoses and opinions of 
record and the VA examiner's comments in the August 1996 
report regarding the need for additional records.  Regarding 
the examination, the Board specifically requested that the 
examiner offer an opinion as to whether it is at least as 
likely as not that any current psychiatric disorders began 
in, or increased during (and, if increased, whether such 
increase was the result of the natural progress of the 
disorder) service.  As per the Board's remand, the requested 
records were secured and associated with the claims folder, 
and an examination was conducted in August 1999.  

The examiner acknowledged the review of the claims folder in 
the report.  The examiner diagnosed bipolar II disorder, 
depressed, in partial remission, as well as obsessive 
compulsive disorder.  The examiner reported that when he was 
diagnosed in 1992, the symptoms were attributed to adjustment 
disorder and personality abnormalities.  The examiner felt 
that the assessment could have been made because at that 
time, the veteran did not report his recurrent obsession with 
unforgivable sin.  Therefore, he had not moved into the state 
of chronic mood abnormality that he subsequently experienced.  
The examiner was in agreement with Dr. Ellison's assessment 
in 1997 of manic depressive illness and obsessive-compulsive 
disorder.  This was also the assessment made by Dr. Garry in 
1998.  Although personality disorder was not diagnosed in 
1993, personality traits were considered to be a likely part 
of his problem.  The examiner was in agreement that there may 
be some measure of a personality disorder, but maintained 
that it would be difficult to make that assessment in that 
regard as long as he is symptomatic of mood disorder and 
obsessive-compulsive disorder as he is now.  Currently, it 
seems that there is at least some relative control of the 
mood symptoms, but the obsessive-compulsive disorder symptoms 
are still strong.  

The examiner opined that he first started having the problems 
with obsessions long before his entrance into service, 
specifically at age 14.  Given this, the examiner concluded 
that the military did not cause his obsessive-compulsive 
disorder.  However, it seems to have become worse during 
service, but that period was late in his adolescence, which 
is the time of life when it is common for psychiatric illness 
either to become symptomatic for the first time or for the 
symptoms to become worse than they were in childhood.  The 
examiner found that the bipolar disorder does not show any 
definite symptoms prior to his entrance into service, but it 
may be significant that his obsession starting at the age of 
14 had as its content a very dismal idea, notably that of 
unforgivable sin.  The examiner found that the depression 
symptoms appear to have worsened during service, but as 
noted, this is not unusual for a person who has a gene for a 
mood disorder and experiencing the blossoming of the disease 
in atelectasis.  The examiner determined that his was an 
early manifestation of his mood problem, although it was 
speculative.  The examiner found that the family history of 
psychiatric disease also suggested that his psychiatric 
disease is genetically based.  The examiner pointed out that 
the opinion was made in response to the Board's remand.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including psychoses, will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
the year after service.  38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connection unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (1999).

In this case, there is not a question that the veteran had 
psychiatric disorders prior to his entry into service, and 
that the manifestations of these disorders were first 
documented in the service medical records.  This has been 
confirmed by the commentary in the medical records as well as 
the VA examiner in 1999.  It is also clear that contrary to 
what is noted in the service medical records, the veteran's 
psychiatric disorders include bipolar disorder and obsessive-
compulsive disorder.  This is also confirmed by the post-
service treatment records and the VA examiner in the 1999 
report.  

Since it has been determined that the disorders existed prior 
to the veteran's entry into service, the question before the 
Board is whether the conditions were aggravated during 
service.  In this matter, the Board finds that they were not.  
As opined by the VA examiner in 1999, the symptoms were 
definitely recognized and appeared more pronounced than what 
the veteran described he experienced prior to service.  
However, what appears to have been an increase or permanent 
exacerbation of the condition, the VA examiner attributed to 
the natural progression of those disorders.  As the VA 
examiner explained, the veteran's period of service coincided 
with the period that the disorders would become symptomatic 
or worse.  Furthermore, the opinions noted in the treatment 
record do not indicate that the veteran's condition worsened 
due to his service.  Therefore, it is reasonable to conclude 
that what was seen as an increase in the disorders 
represented the natural progression of those conditions, not 
aggravation.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
has not been established, and the appeal is denied.  


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

